Citation Nr: 1118468	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran reported for a Travel Board hearing in August 2010, at which time he submitted additional medical records accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).

In an October 2008 Statement of the Case, the RO addressed this claim on a de novo basis, rather than on a "new and material evidence" basis.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156(a) (2010) regardless of the actions of the RO and has recharacterized the issue accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was previously denied in unappealed May 1986 and January 2007 rating decisions.

2.  Evidence received since the January 2007 rating decision is new to the record and pertains to the question of whether the Veteran has a low back disorder of in-service onset.

3.  There is competent evidence of record establishing that the Veteran's current low back disorder is of in-service onset.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  Degenerative disc disease of the lumbar spine was incurred as a result of service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claim for service connection was previously denied in unappealed rating decisions issued in May 1986 and January 2007 (the Veteran's current claim was received within a year of the January 2007 rating decision, but he did not submit any statement meeting the criteria of 38 C.F.R. § 20.201 for a Notice of Disagreement).  These denials were largely predicated on the absence of evidence linking a claimed low back disorder to in-service back treatment, as documented in the service treatment records.  

Since January 2007, evidence added to the claims file includes a March 2008 VA spine examination report that, while containing an unfavorable nexus opinion, also includes the statement that "it is possible his low back condition from the service is continued today."  Moreover, in an August 2010 report, a VA doctor stated that the Veteran's back problems "most likely" were developed or caused by military service.  These opinions are new to the record and pertain to the question of whether the Veteran has a low back disorder of in-service onset.  The opinions also raise a reasonable likelihood of substantiating the Veteran's claim.  Accordingly, the opinions constitute new and material evidence, and the Veteran's claim is reopened.

Having reopened the Veteran's claim, the Board will consider it on a de novo service connection basis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and organic neurological disorders, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A review of the Veteran's service treatment records reveals frequent treatment for low back pain, beginning in September 1982.  Following multiple instances of treatment, he was placed on a physical profile for low back pain in March 1983.  A January 1984 Report of Medical History contains a notation of low back pain since September 1982, but the corresponding separation examination report indicates a normal spine.

Subsequent to service, in February 1986, the Veteran was treated for complaints of intermittent recurrent low back pain dating back to November 1985.  A VA orthopedic examination from April 1986 revealed no symptomatic findings, and an impression of a normal clinical examination of the lower back region without evidence of injury was rendered.  X-rays of the lumbosacral spine were within normal limits.  A separate VA examination report, from April 1986, nevertheless reflects that the Veteran did not perform side bending and twisting "because of claims that it exacerbates the pain" and contains a diagnosis of paraspinal muscle spasms.  Several more recent VA treatment records, beginning in December 2006, further indicate treatment for low back pain.  

As noted above, the Veteran's March 2008 VA spine examination report contains an opinion that his low back disorder was "less likely as not (less than 50/50 probability)" caused by or a result of a low back injury in service.  This opinion was based upon a claims file review and a full VA physical examination, including neurological testing.  However, the examiner further observed that the Veteran did have pain on motion during his 1986 examination, while the orthopedic examination from that date "states no pain"; the examiner noted that, due to this discrepancy, it was possible that the Veteran's low back disorder from the service "is continued today."  Given this internal contradiction, the VA examiner's opinion is of no more than minimal probative value as evidence against the Veteran's claim.

Notably, the claims file also contains an August 2010 VA treatment report, primarily addressing MRI findings from September 2007.  The examining doctor noted that all of the Veteran's medical records "are available through his military records."  The examiner further went on to state that the conditions that had been described were not noted prior to military service and, therefore, were most likely developed or caused by the Veteran's time in the military.

In this case, the Board finds that there is sufficient competent evidence to support the Veteran's claim.  The August 2010 VA opinion is fully favorable to the Veteran and appears to be based upon a review of service treatment records.  This opinion is also consistent with the Veteran's contentions of low back symptoms dating back to service, as detailed in his August 2010 hearing testimony, and the Board is cognizant of the frequent low back treatment in service.  By contrast, the March 2008 VA examination opinion is internally contradictory and should be accorded relatively little probative weight.  

Given that the evidence of record, on balance, supports the finding that the Veteran's low back disorder was incurred as a result of service, service connection for degenerative disc disease of the lumbar spine is warranted.  The claim is accordingly granted in full.







ORDER

On the basis of the receipt of new and material evidence, the claim for service connection for degenerative disc disease of the lumbar spine is reopened.

Service connection for degenerative disc disease of the lumbar spine is granted.


____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


